     Case: 1:19-cv-07790 Document #: 7 Filed: 11/27/19 Page 1 of 1 PageID #:21

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

William Favre Slater
                                   Plaintiff,
v.                                                     Case No.: 1:19−cv−07790
                                                       Honorable Edmond E. Chang
Soren P. Spicknall, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 27, 2019:


         MINUTE entry before the Honorable Edmond E. Chang:Initial status hearing set
for 01/06/2020 at 9 a.m. The parties must file a joint initial status report with the content
described in the attached status report requirements at least 3 business days before the
initial status hearing. Plaintiff must still file the report even if not all Defendants have
been served or have responded to requests to craft a joint report. Because the Procedures
are occasionally revised, counsel must read them anew even if counsel has appeared
before Judge Chang in other cases.Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
